Citation Nr: 0725012	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess 50 percent prior 
to May 17, 2005, and a disability rating in excess of 70 
percent, for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for PTSD.  The veteran perfected a timely appeal of this 
determination to the Board.

In a March 2004 rating decision, the veteran was granted an 
rating of 50 percent for PTSD, effective the date of his 
increased rating claim.  In a July 2005 decision, the RO 
granted the veteran an increased rating of 70 percent for 
PTSD, effective May 17, 2005.

Because a disability rating of 70 percent does not represent 
the maximum rating available for PTSD, and because it does 
not cover the entire appeals period, the propriety of the 
rating remains an issue for appellate review, and the Board 
has identified this issue as listed on the cover page.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on May 
27, 2005.  However, the veteran failed to report to the 
hearing.  As the record does not contain further explanation 
as to why the veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the veteran's request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1. For the period prior to May 17, 2005, the veteran's 
disability does not approximate occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

2. The evidence does not show total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSIONS OF LAW

1. The criteria for disability rating in excess 50 percent 
for the period prior to May 17, 2005 for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2006).

2. The criteria for a disability rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2003 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in June 2007.  However, as the Board concludes below 
that the preponderance is against the veteran's claims for 
increased ratings, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
compensation and pension examinations, and written statements 
from the veteran.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Ratings

The veteran argues that he is entitled to a disability rating 
in excess 50 percent for the period prior to May 17, 2005, 
and a disability rating in excess of 70 percent, for PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following criteria apply:

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Also, the Board notes the use in the medical record of Global 
Assessment of Functioning (GAF) scores to evaluate the extent 
of the veteran's PTSD.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

A. The period prior to May 17, 2005

Initially, the Board notes that during the appeals period 
prior to May 17, 2005, the veteran was hospitalized for his 
PTSD twice and, during both periods of hospitalization, was 
awarded a temporary 100 percent rating for PTSD.  The 
veteran's rating during those periods that he was receiving a 
100 percent rating, which are June 10, 2003 to August 1, 2003 
and December 8, 2003 to March, 1 2004, are not on appeal.  
Thus, for the period prior to May 17, 2005, the Board will 
consider whether the veteran is entitled to a rating in 
excess of 50 percent for PTSD from January 16, 2003, the date 
of the veteran's claim and effective date of the veteran's 
increased PTSD rating from 30 to 50 percent, to June 9, 2003, 
from August 2, 2003 to December 7, 2003, and from March 2, 
2004 to May 16, 2005.

The veteran was given a VA psychiatric examination in 
November 2002.  On mental status examination, the following 
was noted: the veteran was neat, clean, and cooperative; he 
had good contact; he had no gross motor abnormalities; he was 
alert and oriented times 4; he had no significant 
cognitive/memory impairment; his mood was anxious and 
somewhat depressed, but he could smile; affect was 
constricted but appropriate to thought content; he denied 
active suicidal ideation but at times felt that he would be 
better off dead; he denied audiovisual hallucinations; there 
was no delusional thinking; insight and judgment were good; 
he admitted to panic attacks several times a weak, with no 
agoraphobia; he admitted to restless sleep but only 
infrequently having nightmares; his energy level was down and 
he was not able to enjoy activities as he used to; he had 
difficulties with anger control; he was snappy and irritable, 
and tended to isolate himself; he avoided events that 
reminded him of war; every day he had intrusive memories of 
war; he admitted to feeling guilty that he survived when 
other died and to whom he was close.  Minnesota Multiphasic 
Personality Inventory (MMPI) test validity scales supported a 
diagnosis of PTSD, but indicated the absence of social 
constriction and isolation, and anxiety and depression were 
prominent features of the MMPI profile.  The veteran was 
diagnosed as having chronic PTSD, and was given a GAF score 
of 45.

VA hospital notes dated in April 2003 indicate a diagnosis of 
PTSD, and a GAF score of 35.  It was also noted that the 
veteran was employable.  On mental status examination the 
following was noted: the veteran was neat, clean, 
cooperative, and had good contact; no gross motor 
abnormalities; he was alert and oriented times 4; no 
significant cognitive/memory impairment; mood anxious and 
depressed; affect constricted but appropriate to thought 
content; no formal thought disorder; and no recent thoughts 
of self harm and no intention to harm others.

The veteran was given a VA examination in June 2003.  On 
mental status examination, the following was noted: the 
veteran was neatly dressed; he was alert and oriented to 
person, place, and time; there was no evidence of a formal 
thought disorder; he made good eye contact in the examination 
and his speech was articulate and organized; his affect was 
constricted and he was somewhat anxious; he denied 
experiencing delusions or hallucinations, either currently or 
in the past; he had no history of obsessive or ritualistic 
behavior; he reported a history of panic attacks without 
agoraphobia, and stated that the frequency varied from once a 
week to once a month; sometimes he had them before therapy, 
other times out of the blue when just sitting around, and he 
had them at work; when he had them, he hyperventilated, his 
heart raced, and he tried to control his breathing when it 
occurred; he felt sad when he thought about past 
relationships, especially his first wife who died; and he 
denied any present or past homicidal ideations, plans or 
actions, and never made an attempt or plan, but would not 
mind just not waking up dead.  On mini-mental status 
examination, the following was noted: the veteran made one 
error in serial sevens; he performed without error in the 
memory task, but reported a 10 year history of memory 
problems; he denied having problems falling asleep but 
usually woke up during the night on each hour, especially 
since the war with Iraq began; his appetite has been 
consistent; and he denied experiencing mood swings or periods 
of elevation, but felt depressed at times.  The following was 
also noted: the veteran clearly experienced significant 
distress in his functioning due to his symptoms; 
occupationally, he had found a position which allowed him to 
work in relative isolation from co-workers; and socially, the 
veteran wondered why he could not have a normal life like 
everyone else, and his symptoms appeared to have made it 
difficult for him to be part of intimate relationships.  The 
veteran was given a GAF score of 45.

On mental status examination of a January 2004 VA discharge 
summary, the veteran was noted to be neat, clear, 
cooperative, and to have good contact.  He was also noted to 
be alert, with no evidence or significant cogitative/memory 
impairment and to have a brighter affect.  He then reported 
that he had had no further panic attacks since he was put on 
his medication, although this was noted to be likely 
coincidental.  It was noted that there was no evidence of 
psychotic symptomatology or suicidal or homicidal ideation.

A February 2004 VA note indicates mental status examination 
as follows: the veteran was alert, elated but cooperative, 
and oriented as well in contact with his surroundings; he 
spoke sort of fast but with no pressure of speech; he was 
anxious with constricted affect; he stated his sleeping 
remained very bad at night, especially when he was awoken 
with nightmares and intrusive thoughts with the combat 
experience while in Vietnam; concentration was slow but 
intact, including comprehension; memory was slow but intact; 
and there was limited insight, but judgment was intact.

The veteran also submitted two letters from coworkers, dated 
in January 2004.  The letters indicate that the veteran was 
withdrawn and isolated, that he snapped at people, and that 
he was impatient and intolerant of other employees.

After a review of the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 70 percent rating than those for a 50 percent rating 
under DC 9411 for the period prior to May 17, 2005.  
Specifically, for the period prior to May 17, 2005, the Board 
does not find the veteran's disability to approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

Prior to May 17, 2005, suicidal ideation was consistently 
noted not to be present, and no obsessional rituals 
interfering with any routine activities were noted.  Speech 
was never noted to be illogical, obscure, or irrelevant, but 
rather was noted to be sort of fast but with no pressure of 
speech, and articulate and organized.  The record does not 
reflect near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, but rather reflects that although the veteran's 
mood was described as anxious and depressed and his affect 
constricted, his mood was described at times as being 
"somewhat" anxious and "at times" depressed, with no 
indication of lack of ability to function independently, 
appropriately and effectively.  Also, although he veteran had 
panic attacks without agoraphobia, he stated that they varied 
from once a week to once a month, and he denied experiencing 
mood swings or periods of elevation.  Nor does the record 
reflect spatial disorientation or neglect of personal 
appearance and hygiene, as the veteran was consistently noted 
to be neat, clean, cooperative, alert and oriented to person, 
place, and time, and to have good contact and no gross motor 
abnormalities.

With respect to the criteria of inability to establish and 
maintain effective relationships, the Board notes that on 
June 2003 examination, the following was indicated: the 
veteran clearly experienced significant distress in his 
functioning due to his symptoms; occupationally, he had found 
a position which allowed him to work in relative isolation 
from co-workers; and socially, the veteran wondered why he 
could not have a normal life like everyone else, and his 
symptoms appeared to have made it difficult for him to be 
part of intimate relationships.  However, the record does not 
reflect total inability to establish and maintain effective 
relationships, but rather difficulty in establishing and 
maintaining effective work and social relationships, which is 
a symptom listed in the criteria for a 50 percent rating 
under DC 9411.  In this regard, the Board notes the veteran's 
(MMPI) test validity scales on November 2002 VA examination, 
which supported a diagnosis of PTSD, but indicated the 
absence of social constriction and isolation, with anxiety 
and depression the prominent features of the MMPI profile.

The Board also notes that the veteran reported irritability, 
and that the January 2004 letters from the veteran's co-
workers indicated that the veteran snapped at people and was 
impatient and intolerant of other employees.  Impaired 
impulse control (such as unprovoked irritability with periods 
of violence) and difficulty in adapting to stressful 
circumstances (including work or a worklike setting) are 
symptoms listed in the criteria for a 70 percent rating under 
DC 9411.  However, although the veteran's PTSD was productive 
of irritability prior to May 17, 2005, it was not productive 
of unprovoked irritability with periods of violence, as such 
symptoms are described in the criteria for a 70 percent 
rating under DC 9411.  Also, the Board notes that 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as disturbances of 
motivation and mood are criteria for a 50 percent rating 
under DC 9411, and are consistent with the veteran's symptoms 
of irritability and difficulty adapting to stress described 
in the record prior to May 17, 2005.

The Board furthermore notes the GAF score of 35 on April 2003 
examination, and that such a GAF score reflects some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  However, the Board notes that the 
findings on April 2003 VA examination do not reflect symptoms 
that meet the criteria for a 70 percent rating under DC 9411.   
On mental status examination in April 2003, the veteran was 
neat, clean, cooperative, and had good contact, had no gross 
motor abnormalities, was alert and oriented times 4, had no 
significant cognitive/memory impairment, and had a 
constricted affect, but one appropriate to thought content, 
and no formal thought disorder or recent thoughts of self 
harm and no intention to harm others.  Furthermore, it was 
specifically noted that the veteran was employable.

Finally, on November 2002 and June 2003 examination, the 
veteran was noted to have GAF scores of 45.  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
However, on both examinations, suicidal ideation was found 
not to exist, and, on June 2003 examination, the veteran was 
noted to have no history of obsessive or ritualistic 
behavior.  The veteran was consistently noted to be neatly 
dressed, alert, and oriented, to have no evidence of a formal 
thought disorder, to make good eye contact, and to have 
essentially normal speech.  Also, while the record reflects 
that the veteran had difficulty establishing relationships 
prior to May 17, 2005, it does not reflect that the veteran 
had such serious impairment in social, occupational or school 
functioning that he had no friends or was unable to keep a 
job.  The Board again notes that on April 2003 examination it 
was specifically noted that the veteran was employable, and 
that, on June 2003 examination, it was noted that, 
occupationally, the veteran had found a position which 
allowed him to work in relative isolation from co-workers.

In short, while the record reflects that prior to May 17, 
2005, the veteran's PTSD was productive of occupational and 
social impairment, with reduced reliability and productivity, 
his symptoms were not at the level of severity to approximate 
the symptoms listed in the criteria for a 70 percent rating 
for PTSD under DC 9411.  Accordingly, for the period prior to 
May 17, 2005, a disability rating for PTSD in excess of 50 
percent is not warranted.

B. The period beginning May 17, 2005

The record reflects that the veteran was admitted to a VA 
hospital on May 1, 2005 and discharged on June 1, 2005.  On 
the veteran's admission in May 2005, he reported frequent sad 
mood, anxiety, middle and terminal insomnia, irritability, 
fatigability, problems with memory and concentration, 
restlessness, decreased libido, social withdrawals, and 
relating anhedonia.  He reported ongoing PTSD symptoms, such 
as recurrent thought/dreams of combat experiences, flashbacks 
sometimes, emotional and physiological reactivity to cues 
that reminded him of these events, avoidant behavior, 
hypervigilance, and exaggerated startle responses.  He denied 
delusions, hallucinations, or suicidal or homicidal ideation.  
On mental status examination, the following was noted: the 
veteran was neat, clean, cooperative, with good contact; he 
had antalgic gate, but no other gross motor abnormalities; he 
was alert and oriented; he had no significant 
cognitive/memory impairment clinically, with no errors on 10 
item cognitive assessment instrument; his mood was anxious 
and depressed, but he could simile, and his affect was 
constricted but appropriate to thought content; and he had no 
formal thought disorder.  At discharge in June 2005, mental 
status examination revealed affect brighter, but otherwise 
unchanged from admission.  The veteran's GAF was noted to be 
38.

The veteran was given a VA psychiatric examination in October 
2005.  On mental status examination, the veteran was casually 
dressed and well-groomed; he was alert and oriented in all 
spheres; there was no evidence of a formal thought disorder; 
he displayed good eye contact and was cooperative with 
questioning; his speech was normal in rate and amplitude; he 
affect was euthymic; he was somewhat anxious; he denied 
experiencing delusions or hallucinations, either currently or 
in the past; and he denied any present or past homicidal 
ideations, plans, or actions.  The veteran was diagnosed as 
having chronic PTSD, and given a GAF score of 40.  The 
examiner noted that the veteran's treatment had resulted in 
some improvement per his report in his ability to cope, but 
that he continued to experience occasional problems with 
anxiety, hypervigilance, mild depression, sleep difficulty, 
irritability, and social isolation.

The veteran was admitted to a VA hospital for his PTSD from 
May 2006 to June 2006.  At that time, the veteran reported 
frequent sad mood, anxiety, middle and terminal insomnia, 
irritability, fatigability, problems with memory and 
concentration, restlessness, decreased libido, social 
withdrawals, and relating anhedonia.  He also reported 
spontaneous panic attacks, lately every other day, lasting a 
half hour, not associated with agoraphobia.  He also reported 
ongoing PTSD symptoms such as recurrent thought/dreams of 
combat experiences, flashbacks sometimes, emotional and 
physiological reactivity to cures that reminded him of these 
events, avoidant behavior, hypervigilance, and exaggerated 
startle responses.  He denied delusions, hallucinations, and 
suicidal or homicidal ideation.  On mental status 
examination, the following was noted: the veteran was neat, 
clean, and cooperative, with good contact; he had no gross 
motor abnormalities; he was alert and oriented; there was no 
significant cognitive/memory impairment clinically, with no 
errors on 10 item cognitive assessment instrument; his mood 
was anxious and depressed, and his affect was constricted but 
appropriate to thought content; and he had no formal thought 
disorder.  On discharge, the veteran's affect was noted to be 
brighter, but otherwise unchanged from admission.  The 
veteran was diagnosed as having chronic PTSD, with a GAF of 
38.  It was noted that the veteran was unemployable.

After a review of the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 70 percent rating than those for a 100 percent rating 
under DC 9411.  Specifically, the Board finds that the 
veteran's PTSD does not approximate total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The veteran has been consistently been noted on medical 
examination to be neat, clean, and cooperative, with good 
contact, to be alert and oriented to person, place and time, 
and to have no significant cognitive or memory impairment, 
affect appropriate to thought content, and no formal thought 
disorder.  Communication has not been noted to be impaired, 
and inappropriate behavior has not been noted.  Furthermore, 
the veteran has consistently denied delusions, 
hallucinations, and suicidal or homicidal ideation.

The Board notes that the veteran has reported frequent sad 
mood, anxiety, middle and terminal insomnia, irritability, 
fatigability, problems with memory and concentration, 
restlessness, decreased libido, social withdrawals, and 
relating anhedonia, and spontaneous half-hour panic attacks 
every other day with no associated agoraphobia.  He has also 
reported ongoing PTSD symptoms such as recurrent 
thoughts/dreams of combat experiences, flashbacks, emotional 
and physiological reactivity to cues that reminded him of 
service events, avoidant behavior, hypervigilance, and 
exaggerated startle responses.  Such symptomatology is 
consistent with the level of disability described in the 
criteria for a 70 percent of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and an inability to establish 
and maintain effective relationships.  However, such symptoms 
do not approximate the total occupational and social 
impairment due to the extreme symptoms described in the 
criteria for a 100 percent rating under DC 9411.  

The Board notes GAF scores of 35 to 38 given on medical 
examination, and that such GAF scores reflect some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  However, the record does not reflect 
impairment in reality testing or communication, with speech 
is at times illogical, obscure, or irrelevant.  Furthermore, 
to the extent that major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work) has been shown, the Board finds such symptoms 
to be consistent with the criteria for a 70 percent rating 
under DC 9411 of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as near- continuous panic or depression affecting the ability 
to function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

Also, the medical evidence has indicated that the veteran is 
unemployable.  In this regard, the Board notes that the 
veteran receives a total disability rating for individual 
unemployability.  However, even considering such assessment 
of unemployability, the Board notes that the veteran's 
symptoms have not been shown to approximate the level of 
severity of the symptoms listed in the criteria for a 100 
percent rating under DC 9411.  A 100 percent disability 
rating under DC 9411 is not warranted where the evidence does 
not show total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
In this regard, the Board notes that the record reflects none 
of these symptoms, nor any symptoms approximating the level 
of disability indicated in the criteria for a 100 percent 
rating under DC 9411.

Accordingly, a disability rating in excess of 70 percent for 
PTSD is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





ORDER

Entitlement to a disability rating in excess 50 percent prior 
to May 17, 2005 for PTSD is denied.

Entitlement to a disability rating in excess of 70 percent 
for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


